Citation Nr: 0332571	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the lumbar segment of the spine, secondary to 
the veteran's service-connected lower back contusion 
residuals.

2.  Entitlement to an effective date earlier than April 20, 
2000, for the assignment of a 100 percent disability for an 
anxiety reaction.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or on being housebound.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to July 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


REMAND

Since 1959, the veteran has been service-connected for the 
residuals of a healed contusion of the right sacro-iliac 
region.  In 1998, the veteran petitioned the VA for 
additional benefits.  Specifically, he claimed that he was 
suffering from additional pain and discomfort of the lower 
back.  He further asserted that he was suffering from 
arthritis of the lumbar segment of the spine and that the 
pain/arthritis were etiologically related to his service-
connected contusion.  

As a result of his claim, the veteran underwent a VA 
orthopedic examination of his back in May 1998.  Upon 
completion of the examination, the doctor wrote:

Degenerative arthritis of the lumbar 
spine.  The possibility of this condition 
having been triggered by his fall does 
exist, and I am unable to say whether or 
not this is the actual case.  It 
certainly is a definite possibility that 
the current back disability is possibly 
due to his contusion as a result of his 
fall in the service.

This examination report was forwarded to the RO, which, in 
turn, ruled that service connection was not warranted for 
degenerative arthritis of the lower back.  The veteran then 
submitted additional medical records.  The records were 
reviewed and the RO continued to deny the veteran's claim.  
The veteran was notified of that decision and he filed a 
notice of disagreement.  Following the receipt of the notice 
of disagreement, the RO issued a statement of the case (SOC).  
The SOC was issued in July 2000.  The veteran, through his 
accredited representative, then proffered a statement, dated 
March 2001, noting that he was still in disagreement with the 
May 2000 rating action.  

Governing regulations provide that, in order to perfect an 
appeal of an adverse determination, an adequate and timely 
substantive or formal appeal is required.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).  
Section 20.202 states specifically that "[p]roper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal."  38 C.F.R. 
§ 20.202 (2003).  The Board believes that the veteran's March 
2001 correspondence pertaining to his appeal in that he has 
set out the determination he wishes to appeal in accordance 
with 38 C.F.R. § 20.202 (2003).  The Board thus finds that 
the veteran has perfected his appeal and that this issue is 
before it.

Notwithstanding the above, the Board notes that in November 
2000 the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Since 
the RO has not had the opportunity to provide this 
information to the veteran with respect to the issue 
involving the lower back, the claim must be returned to the 
RO for additional processing.  That is, the veteran should be 
told what information or evidence is needed to substantiate 
his claim for entitlement to service connection for arthritis 
of the lumbar segment of the spine.

Additionally, VA has a duty to make reasonable efforts to 
obtain relevant records that the veteran adequately 
identifies.  38 U.S.C.A. § 5103A(b) (West 2002).  In the 
veteran's notice of disagreement, dated December 29, 2001, 
the veteran, through his attorney, noted that he had been 
treated at the VA Medical Center in Miami and the VA 
Outpatient Clinic in Oakland Park.  Also, the veteran's 
private physician, Martin Shansky, M.D., indicated in his 
July 2001 letter to the VA that he had been treating the 
veteran for ten years.  A review of the claims folder 
indicates that the veteran's VA treatment records and all of 
the records from Dr. Shansky have not been obtained and added 
to the veteran's claim folder.  Because these records may 
have a bearing on the veteran's assertions and thus 
substantially affect the outcome of his claim, the VA should 
make arrangements to obtain these records on remand, as the 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  These 
records may assist the VA in determining the merits of the 
veteran's claim and thus should be obtained by the RO.  

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The record reflects that a VA doctor has opined that the 
veteran's arthritis may be related to his service-connected 
back disability.  However, that opinion was not based on a 
review of the veteran's complete medical records and there 
may be additional information in those records that 
encourages a more positive result.  Moreover, there is no 
indication based on a review of the claims folder that the 
veteran has ever undergone an examination in order to 
determine whether he should be in receipt of aid and 
attendance or whether he is housebound due to his 
disabilities.  A thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one should be accomplished in regards to the 
disabilities the veteran has sought increased ratings 
therefor.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Based upon 
the evidentiary record in the instant case, as discussed 
above, and in light of the applicable provisions of the VCAA, 
it is the Board's opinion that such an examination should be 
afforded the veteran before the Board issues a determination 
on the merits of his claim.

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs (PVA v. Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003), 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in DAV v. Sec'y of VA.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
any information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  In particular, the RO 
should inform the appellant of the type 
of evidence required from him to 
substantiate his claims.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
1998 for the disabilities at issue and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  Of particular interest 
are any medical records from the VA 
Medical Center in Miami and the VA 
Outpatient Clinic in Oakland Park, along 
with the medical records accomplished by 
Dr. Martin Shansky [1900 East 
Commonwealth Boulevard, Suite 101, Fort 
Lauderdale, Florida 33308].  If requests 
for any private treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine his need for special monthly 
compensation based on the need for 
regular aid and attendance or on being 
housebound.  The examiner should be given 
a copy of this remand and the appellant's 
entire claims folder.  The examiner 
should be requested to review the 
appellant's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The appellant should be advised 
of his responsibility to report for a VA 
examination under 38 C.F.R. § 3.655 
(2003).

The purpose of the examination is to 
determine housebound status or the need 
for regular aid and attendance.  Each of 
the appellant's disabilities should be 
evaluated, and the examiner is asked to 
describe the nature of the appellant's 
disabilities and the effect of his 
disabilities on his ability to perform 
daily functions.

For example, is the appellant unable to 
dress or undress himself and keep himself 
ordinarily clean and presentable?  Does 
he require frequent adjustment of any 
special prosthetic or orthopedic 
appliances that cannot be done without 
aid?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition(s) at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review. 

4.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination in 
order to determine whether the veteran 
now suffers from degenerative arthritis 
of the lumbar segment of the spine.  All 
indicated diagnostic tests should be 
accomplished, and all clinical tests 
should be recorded in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  The 
examiner should express an opinion as to 
whether the veteran now suffers from 
degenerative arthritis of the lumbar 
segment of the spine and if he does, the 
examiner should also opine as to whether 
the disability is more than likely, less 
than likely, or more likely than not 
related or secondary to the veteran's 
service-connected lower back disability 
residuals.  If these matters cannot be 
medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



